Order filed, August 10, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00565-CV
                                 ____________

  JOSEPH K. WATTS, P.C., JOSEPH K. WATTS, INDIVIDUALLY AND
         ANGELA M. WATTS, INDIVIDUALLY, Appellant

                                         V.

STEWART A. FELDMAN, INDIVIDUALLY, THE FELDMAN LAW FIRM
  LLP, RAPID SETTLEMENTS LTD., RAPID MANAGEMENT CORP.,
   RSL-3B-IL LTD., RSL-3B-IL MANAGEMENT CORP., RSL-5B-IL
              MANAGEMENT CORP., ET AL, Appellee


                    On Appeal from the 55th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-09825


                                     ORDER

      The reporter’s record in this case was due July 24, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM